REASONS FOR ALLOWANCE
Claims 1 and 5-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter: As noted in Applicant’s Remarks, the previously indicated allowable claim 4 was included in claim 1 along with intervening claims 2 and 3. Also, the previously indicated allowable claim 8 was rewritten in independent form as new claim 11 including original claim 1 and intervening claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611